Citation Nr: 9901315	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1988.

The veteran initially filed a claim in September 1988 for 
service connection for disabilities to include stress.  This 
appeal arises from the February 1992 rating decision from the 
Providence, Rhode Island Regional Office (RO) that increased 
the veterans service connected generalized anxiety disorder 
from 10 percent disabling to 30 percent disabling.  A Notice 
of Disagreement was filed in April 1992 and a Statement of 
the Case was issued in May 1992.  A substantive appeal was 
filed in July 1992 with a request for a hearing at the RO 
before a Member of the Board. 

On December 8, 1993, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

This case was previously before the Board in August 1995 and 
was remanded to the RO for further development.  It was 
thereafter returned to the Board in November 1998.

By rating decision in May 1996, the evaluation of the 
veterans anxiety disorder was increased to 50 percent 
disabling.  The veteran has continued his appeal of the 50 
percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans anxiety disorder is manifested by 
complaints of anxiety, panic attacks, irritability, chest 
pain, agoraphobia, claustrophobia and depression; 
objectively, employment interference is no more than mildly 
to moderately affected, and he has been able to maintain full 
time employment and get along reasonably well with family and 
co-workers.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for a generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1988, the veteran filed a claim for service 
connection for disabilities to include stress.

By rating action of December 1989, service connection for 
generalized anxiety was granted with an evaluation of 10 
percent disabling.

In January 1992, the veteran was examined by the VA.  He 
reported being happily married and having many good friends.  
He enjoyed socialization.  On mental status review, he 
expressed in all his behavior severe fear and painful 
anticipation.  His facial expression was that of depression 
and terror.  His stream of speech was abrupt.  At times, it 
was very circumstantial, non melodical and monotonous but 
very excited.  His mental activity was limited to listening 
to records.  He did not like to watch television because he 
identified immediately with picture scenes of violence and 
brutality.  He found himself brooding constantly, and he was 
distressed by the fact that he could not work.  He reported 
being constantly anxious, sad and fearful.  He reported 
several panic attacks in the past.  He also reported symptoms 
of agoraphobia.  His sensorium was always clear.  His 
cognitive functions were not defective.  He was oriented in 
all three spheres, but not as sharply as he used to be.  He 
claimed that his memory was still sufficiently good, but 
actually he had distinct impairment of his short term memory.  
Insight and judgment appeared to be adequate.  The physician 
summarized that the veteran had a myocardial infarction while 
serving in the Navy.  In recovering from this condition, he 
became increasingly more anxious and nervous in a general way 
and accumulatively developed ever increasing anxiety with 
panic attacks, social phobia and other phobias.  The 
diagnoses were panic disorder with agoraphobia, acrophobia 
and claustrophobia and social phobia.  Global Assessment of 
Functioning was 60.   

By rating action of February 1992, the rating assigned the 
veterans service connected generalized anxiety disorder was 
increased to 30 percent disabling.  The current appeal to the 
Board arises from this decision.

At the September 1993 travel board hearing, the veteran 
testified that he could no longer work as a cook as he had in 
the Navy, due to a heart attack and a fear of lifting heavy 
objects.  He stated he did not have the skills to perform his 
current employment as a clerk at a Naval Hospital Clinic, 
which included typing and telephone operation.  When a 
patient would complain that he could not understand the 
veteran, the veteran would be stressed and would yell at the 
patient.  The stress caused nervousness, which was 
characterized by shaking and a pain resembling heartburn.  
The chest pain would cause the veteran to feel as if he were 
having a heart attack and he would go to a hospital.  The 
veteran stated that he felt safe working in the clinic 
because of the presence of doctors.  The veteran testified 
that he had not lost much time from work because of his 
psychiatric disability.  He had made friends among his fellow 
employees.  The veteran testified that he was unable to do 
things he used to enjoy.  The veteran was unable to go to the 
movies, as he felt uncomfortable being in a dark place for a 
long period of time.  He could not be on a plane and could 
not visit his mother, as it would require a plane trip.  He 
additionally had a fear of heights and closed spaces.  He was 
unable to drink anything other than water.

In a September 1995 statement, the veteran indicated he was 
taking medication for his disability which helped him calm 
down, but that he was still afraid of flying, travel and 
doing work that he used to do.  He was scared of exercising.  
He liked working at the hospital clinic because he was close 
to the doctors.

December 1995 Naval Hospital records show the veteran was 
seen for complaints to include anxiety and was diagnosed with 
chronic anxiety disorder.

On an April 1996 VA examination, the veteran reported being 
anxious all the time.  He had trouble swallowing, was fearful 
and felt that doom was going to come upon him.  As a result 
of his anxiety, he could not drive, he did not travel outside 
of his friendly space, and he needed another family to be 
with him when he did travel because of fears that he was 
going to have an anxiety attack.  He stated this situation 
occurred once or twice a month.  The veteran developed a 
number of autonomic nervous system dysfunctions including 
increased heart rate, dry mouth, tremor, dizziness, etc. that 
bothered him a great deal.  The veterans substance abuse 
history was that he drank in the past but only drank water 
now.  He was afraid to drink anything else, as he feared 
getting into some situation with his heart that he would not 
be able to handle.  The veteran did not take any drugs.  The 
veteran was presently working as a clerk in a naval hospital.  
He had worked as a cook prior to that but felt his anxiety 
was so great, he needed a less stressful job.  The veteran 
was agoraphobic, anxious and uncomfortable.  He avoided most 
activities and was somewhat phobic.  As a result of this 
problem, his social adaptation had not been as it should.  

On mental status examination, the veteran was very anxious 
during the interview.  He spoke in a very soft voice and at 
times it was hard to understand what he was saying.  The 
veteran was able to speak clearly and coherently but it took 
a great deal of prodding and questions for the veteran to 
tell his story.  His affect was blunted and almost flat.  His 
mood was depressed, withdrawn and anxious.  He had no 
evidence of any psychotic thought disorder including auditory 
or visual hallucinations.  He had no delusions.  He was 
oriented times three.  He denied any suicidal or homicidal 
ideation.  His memory was intact, although he had a difficult 
time concentrating.  He had little insight into his problem 
and his judgment did not appear to be impaired.  The 
diagnoses included generalized anxiety disorder with 
agoraphobia, dependent personality disorder and status post 
myocardial infarction in 1987.  The examiner noted that the 
severity of the veterans disorder was that the veteran had a 
marked anxiety disorder that interfered with his ability to 
have appropriate interpersonal skills and interfered with his 
ability to be gainfully employed especially in the position 
that he had been trained to do.  The veteran was not able to 
work in a kitchen.  He said that he was anxious working as a 
clerk and thought it was a stressful job.  As a result, he 
had a number of autonomic nervous system dysfunctions that 
interfered with his daily social adaptation. 

By rating action of May 1996, evaluation of the veterans 
service connected generalized anxiety disorder was increased 
to 50 percent disabling.

A June 1996 Naval Hospital record shows the veteran was seen 
for anxiety related chest pain.  He presented with a history 
of acute exacerbation of his chronic anxiety disorder.  The 
assessment included anxiety reaction, no overt evidence for a 
cardiac etiology of the veterans chest pain.

A May 1996 Naval Hospital records shows the veteran was seen 
with chest pain that began and resolved spontaneously.  He 
had a history of anxiety disorder with frequent similar 
episodes of chest pain over the past several years.  The 
assessment included anxiety related chest pain, resolved.  

At a February 1997 VA examination, the veteran stated that 
subsequent to his departure from the military he had several 
jobs as a cook.  Beginning in 1991 he stated that he was 
unable to find work as a cook due to various medical 
disabilities, included having had a heart attack and lifting 
restrictions.  In 1992 he secured his present job as a 
medical clerk.  He denied any loss of time from gainful 
employment in that capacity since 1992.  He stated that he 
did very well on the job, however, there had been a number of 
occasions where he had received critical feedback due to 
arguments and difficulties dealing with difficult patients.  
He stated that he always got outstanding performance 
evaluations.  He got along well most of the time with his 
coworkers.  He liked working in his present job because he 
felt secure being around doctors and medical personal given 
that he worried quite a bit about the status of his medical 
health.  

The veteran presented with a variety of anxiety related 
complaints.  Specifically, he reported excessive anxiety and 
worry about numerous things, events that he heard in the 
news, possible health problems, natural disasters, and so 
forth.  He worried every single day.  He worried about his 
work performance, despite having good feedback.  He was 
unable to control his worry.  When he was worried and 
anxious, he experienced heart palpitations, muscle tension, 
irritability, restlessness, shakiness, a sense that his 
throat was closing and difficulty falling asleep.  His worry 
caused significant impairment in social functioning, in that 
there were many social activities that he avoided, concerts 
and certain types of parties for example.  There was no 
evidence that this disturbance was the direct physiological 
cause of a substance or a general medical condition.  The 
veteran reported occasionally panic attacks and estimated 
that these occurred about three times a year.  When they 
occurred, he had a discreet period of intense fear or 
discomfort in which he experienced heart palpitations, 
trembling, a sense of smothering, a fear of choking, chest 
pain and a fear of dying.  These panic attacks occurred 
unexpectedly.  He had persistent worries about additional 
attacks and worried about the implication of the attacks, 
specifically that he would have another heart attack.  There 
was some evidence of behavior change related to the attacks, 
in that he described one episode in which an attack occurred 
during his work hours and he precipitously fled from the job.  
There was also evidence of agoraphobia.  He had anxiety about 
being in places from which escape might be difficult or in 
which help might not be available.  He avoided buses and 
concerts and had difficulty with long car trips and planes.  
His travel was restricted.  He also required the presence of 
a companion in order to endure certain situations.  

On mental status examination, the veteran was casually 
dressed.  He was pleasant and cooperative.  He was a reliable 
informant.  He was somewhat withdrawn, tending to speak very 
softly and at times to drift off in his responses.  There was 
evidence of mild hyperactivity.  There was no evidence of any 
perceptual disturbance, including hallucinations.  On the 
cognitive capacity screening examination, he scored 25/30.  
He was alert and well oriented.  There was no evidence of 
altered level of consciousness.  He made errors on items 
measuring concentration as well as on items measuring short 
term memory.  His judgment and insight appeared intact.  
There was no evidence of difficulty with thought pattern or 
thought content.  There was no evidence of any kind of 
psychotic process.  His affect during the interview was 
somewhat restricted and he did appear to be moderately 
anxious during the interview.  

The examiner noted that the veteran had not lost any time 
from gainful employment since 1992.  There was evidence that 
his functioning on the job was impaired due to his anxiety 
symptoms to some extent.  He stated that his coworkers were 
often monitoring him and often asked and checked to make sure 
that he had taken his medication.  As previously mentioned, 
there were occasions when he appeared to be irritable and 
short tempered with patients on the job, which impaired his 
work performance.  There was also evidence that on at least 
one occasion, he precipitously fled from work.  He also 
stated that he did not feel he would be able to work as a 
cook anymore, unless that job was offered to him within the 
hospital setting, as he felt he needed to be close to medical 
personnel.  There was, however, evidence that the veteran did 
quite well on the job, and that he was able to be gainfully 
employed in a full time capacity in his current position as 
medical clerk.  There was also evidence that he performed 
well interpersonally with most coworkers and most of the time 
on the job.  The examiner concluded that the veteran was able 
to function adequately, although with some mild to moderate 
impairment in his current position as a medical clerk.  
However, this was not the position that he most desired, nor 
was it the position that he was most qualified to serve in.  
The diagnoses included generalized anxiety disorder.  Global 
Assessment of Function was 58.  

On a March 1997 statement from the veteran, he indicated that 
he still had anxiety even though he was taking medication.  
He was helped by working in the clinic because he was 
surrounded by doctors and nurses.  He had problems at home.  
His nervousness stopped him from working another job and 
exercising.  His gross income was $1542.40 per month.  He was 
still working as a clerk at the hospital.

Received in July 1997 were September 1992 to July 1997 
treatment records from Hugo H. Halo, M.D.  In summary, the 
records indicate that the veteran had problems with traveling 
as he felt dizzy and could not breathe.  He was able to calm 
down with his medication.  He was not able to travel to 
attend his mother and brothers funeral.  He had a fear of 
heights.  He had a fear of small closed spaces.  He had a 
fear of driving across bridges.  When he was nervous, he 
became short of breath and panicky.  He could not sleep well 
without taking the medication and would wake up and his mind 
would be racing.  He was anxious and irritable, particularly 
when he forgot to take his medication.  He had home and 
family problems as his family did not understand his illness.  
He was accompanied to the sessions with friends or family 
members.  After psychiatric assessment in August 1992, the 
diagnostic impressions included panic disorder with 
agoraphobia associated with depression and questionable 
passive aggressive personality.  The current GAF was 50.  The 
prior GAF was 80.

In a June 1997 letter, received in July 1997, Dr. Halo noted 
that the veteran suffered from panic disorder with 
agoraphobia, associated with depression.  Dr. Halo indicated 
that he felt that the veteran was totally and severely 
emotionally incapacitated, secondary to his panic disorder.  

Naval Hospital outpatient records received in July 1997 
indicate that on several occasions in 1992, the veteran was 
seen for anxiety and depression.  

II.  Analysis

The veterans claim for an increased rating for a service 
connected anxiety disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran has presented a claim that is plausible.  
The Board is also satisfied that all relevant evidence has 
been developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, it was requested in the 1995 Remand decision 
that the veterans vocational rehabilitation folder be 
obtained.  It does not appear that this was accomplished.  
The United States Court of Veterans Appeals (Court), in a 
recently issued decision, held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  There is evidence of record contained in the hearing 
transcript (T-3) that the veteran entered into an employment 
assistance program wherein he was assigned to the Newport 
Naval Hospital Clinic.  In October of 1992, he became 
employed there.  As the veteran apparently completed this 
program successfully and is still employed by this facility, 
the undersigned finds that this folder is not necessary for a 
decision in this case.  In short, he successfully completed 
the program and obtained employment as a result of this 
program.

By rating action in December 1989, service connection was 
awarded for generalized anxiety; a 10 percent rating was 
assigned from September 1988 under Diagnostic Code (DC) 9400.  
By rating action in February 1992, evaluation of generalized 
anxiety was increased to 30 percent disabling from January 
1992 under DC 9400.  By rating action in May 1996, evaluation 
of generalized anxiety disorder was increased to 50 percent 
disabling from January 1992 under DC 9400 of VAs Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  Where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the persons ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimants condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the old regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

The new regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record does not support the veterans claim for a rating 
in excess of 50 percent disabling, under either the old or 
the new criteria for evaluating anxiety disorders.  At the VA 
examination in 1992, the examiner concluded that the Global 
Assessment of Function was 60.  In August 1992, a private 
doctor, Dr. Halo, indicated that the GAF was 50.  In 1997, it 
was 58.  The criteria to determine the correct score on this 
scale are found in the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A 
score of between 51 and 60 contemplates moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  A score between 41 and 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job.)  It is pertinent to note that 
in 1992, the veteran reported last working as a cook in 
October 1991 and of losing 21 days from work due to foot 
problems and gout.  There was no mention of time lost due to 
his nervous disability.  He also reported having many good 
friends, enjoying a good relationship with his wife and 
enjoying socializing.

At the April 1996 VA examination, the veteran reported being 
anxious all the time.  He reported he could not drive and did 
not travel; he had developed autonomic nervous system 
dysfunctions.  He reported being agoraphobic and avoided most 
activities.  On examination, he was depressed, withdrawn and 
anxious.  He denied suicidal or homicidal ideation.  His 
memory was intact.  His anxiety disorder interfered with his 
ability to be gainfully employed in the position he was 
trained to do.  Nevertheless, it was noted that he had been 
employed at the VA for the past three years.  At the February 
1997 VA examination, it was indicated that the veteran had 
not lost time from work due to his anxiety disorder, he did 
well on the job, although on a number of occasions he had 
difficulties dealing with patients.  He got along with his 
coworkers.  His worry and physical symptoms caused him to 
avoid many social activities.  He had agoraphobia, avoided 
travel and closed spaces.  He required a companion to endure 
certain situations.  Treatment records from Dr. Halo indicate 
the veteran had anxiety, inability to travel and problems at 
home due to his illness.  

The evidence of record taken as a whole does not show that 
the veteran has severely impaired ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment; or that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  The veteran additionally does not show that he 
has occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships; or total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name as would be necessary to warrant a rating in excess 
of 50 percent under either the old or new rating criteria for 
an anxiety disorder.  

While Dr. Halo, in his June 1997 letter, indicated that the 
veteran was totally and severely emotionally incapacitated, 
this fact is not supported by other evidence of record that 
shows that the veteran has been able to maintain steady 
employment.  His current job entails dealing often with 
patients and hospital personnel, and he has reported that he 
does very well on the job.  In fact, he noted during the 1997 
VA examinations that he always got outstanding performance 
evaluations.  Also, during this examination he noted that he 
got along well, for the most part, with his co-workers.  
While the VA physician in 1997 noted some conflicting 
evidence as to the veterans job performance and his 
interpersonal relationships, the examiner concluded that 
there was some mild to moderate impairment in his functioning 
on the job.  When consideration is given to the veterans 
symptomatology and his occupational and social functioning, a 
rating in excess of 50 percent is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
